CALOGERO, Justice,
concurring.
I concur, being of the view that defendant’s conviction should be affirmed.
I do not agree, necessarily, with the constitutional analysis of the majority, although I find the statute valid as applied to this defendant. In dealing with the over-breadth doctrine, I prefer the language expressed in United States v. Raines, 362 U.S. 17, 21, 80 S.Ct. 519, 522, 4 L.Ed.2d 524 (1960): “one to whom application of a statute is constitutional will not be heard to attack the statute on the ground that impliedly it might also be taken as applying to other persons or other situations in which its application might be unconstitutional.”